PER CURIAM.
Motion for stay granted on reargument, on condition that defendants within 10 days give a bond in the sum of $2,000, condi*1128tioned to pay the interest that shall accrue upon all of the mortgages upon said premises pending the stay granted herein, and the taxes upon the property, provided the proceeds of the sale are insufficient to pay plaintiff’s claim in full; otherwise, motion for stay denied, and temporary stay vacated. Settle order before Mr. Justice Burr. See, also, 142 N. Y. Supp. 1127. .